                    IN THE UNITED ST ATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

--·-------------
RAHEE:vl BROWN,                                        CIVIL ACTIO'.'l

              Petitioner,

                       v.                              '.'io. 17-2778

S-CPERINTENDENT ERIC TICE, ET AL.                                            FILED
              Respondents.                                                   OCT -3 2018
                                                                           KATE BARKMAN. Clerk
---·--                                                                   By_ _Dep. Clerk


                                           ORDER

       AND NOW, this ~ a y of October, 2018, upon consideration of the Petition for Writ

of Habeas Corpus (Doc. :'Jo. 1), Respondents' Answer thereto (Doc. No. 12), Petitioner's

"Response to the Respondents' Answer" (Doc. No. 17), the Report and Recommendation of

United States Magistrate Judge Timothy R. Rice, dated March 29, 2018 (Doc. No. 19),

Petitioner's objections to the Report and Recommendation (Doc. ~o. 23), and after a thorough

and independent review of the record, it is hereby ORDERED that:

       1.     Petitioner's objections are OVERR-CLED;

       2.     The Report and Recommendation is APPROVED and ADOPTED;

       3.     The Petition for Writ of Habeas Corpus is DENIED with prejudice and

              DISMISSED as untimely without an evidentiary hearing; and

       4.     There is no probable cause to issue a certificate of appealability.


                                                     BY THE COURT:
